United States Court of Appeals
                     For the First Circuit

No. 07-1575

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     JULIO CARRION SANTIAGO,

                      Defendant, Appellant.
                       ____________________

No. 07-1718

                    UNITED STATES OF AMERICA

                            Appellee,

                               v.

                          PEDRO MIRANDA

                      Defendant, Appellant.
                       ___________________

No. 07-1728

                    UNITED STATES OF AMERICA

                            Appellee,

                               v.

                           JUAN NUNEZ,

                      Defendant, Appellant.
                       ____________________
No. 07-2017

                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                          JOSE O. RODRIGUEZ,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on March 19, 2009, should be

amended as follows.

     On page 11, replace the last sentence of 1st paragraph which

begins "The objection was not preserved at sentencing . . . ." with

"Although Nunez did at sentencing contest the quantity of drugs

recommended by the pre-sentence report, the base offense level he

requested instead was in fact the one adopted by the district judge,

and reasonably so.".